DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 states “24. (New) The method of claim 1, further comprising: determining a position or a movement of at least one portion of the individual's body based on the plurality of images, wherein the determination is used to initiate a process comprising of data acquisition or processing steps.”.  The Examiner is unable to find support for this limitation.  Applicant argued support could be found in paragraphs 49, 51 and 52, which are included below.
[0049] In one embodiment, capturing a video of the person comprises recording video from one fixed point and rotating the person along a vertical axis defined by the longitudinal axis of the person. In one embodiment, capturing a video of the person comprises rotating the person 360 degrees along a vertical axis defined by the longitudinal axis of the person. In one example, capturing a video of the person comprises fixing a mobile device on the floor and capturing a video of the person standing and spinning in place with the mobile device's onboard camera and recording means. 
 [0051] In one embodiment capturing the person at "different angles relative to the device capturing the video" is accomplished by holding the position of the device capturing the video stationary, while the person stands and rotates (aka spins) around an axis running through the person's longitudinal axis and perpendicular to the floor, ground, or earth. In one embodiment, segmenting the video into individual image frames comprises selecting image frames showing the person at different angles within about 360 degrees of rotation about the person's longitudinal axis and perpendicular to the floor, ground, or 
[0052] In some embodiments of the disclosure "segmenting the video into individual frames" is facilitated by capturing a background frame. As used herein, the term "background frame" means an image of the backdrop of the scene or surface against which the video of the person is captured. In an example where "capturing a video of the person" comprises acquiring a video of the person spinning in front of a wall, capturing a background frame would comprise recording an image of that wall, keeping substantially all aspects of the image frame the same, but without the person present. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed
(PGPub 2013/0170715), hereafter referred to as Reed  in view of Croyle (Patent 5530652) in view of Garcia (PGPub 2014/300722), hereafter referred to as Garcia in view of NG (PGPub 20080094398).

 (iv) capturing a plurality of images of the individual using the camera when the camera is positioned based on the guidance value; (Reed, paragraph 30, “the user captures an image of a portion of himself or herself 105 using an optical camera, preferably, the upper body, more specifically above the shoulders. A suitable camera includes a simple optical camera. The preferred vantage point is from the front of the user. The user may supplement the input with additional images from different vantage points.”; paragraph 31 ”The system provides at least one guide 54 overlaying the image.”) 
 (v) generating a three dimensional model of the individual using the plurality of images; and (Reed, paragraph 35, “Where the system 10 is configured with a 2D base figure framework, the system 10 selects the figure framework which most closely matches the user based on the user image and user profile data. The system determines the degree of correlation to other 2D figure framework for other user inputs and information derived from user input. The system selects the 2D figure framework with the highest aggregation correlation.”; see also, paragraph 39,, “The user image of step 105 is stitched to the 3D figure framework 125 to form the user model.  The user images and figure framework are preferably registered, calibrated, and blended in the stitching process.”)

Reed discloses capturing a plurality of images from different vantage points, but is silent on how this is accomplished (in general, either the camera moves or the person moves or there is multiple cameras at different locations), in particular “and as the individual is standing and turning at a distance from the camera, wherein the plurality of images show the individual at different angles;”
(Croyle, Col. 2 lines 50-60, 
    PNG
    media_image1.png
    167
    327
    media_image1.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Croyle to acquire the images of Reed.
The suggestion/motivation for doing so would have been to create a plurality of images from different vantage points as required by Reed.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Reed discloses taking pictures of multiple body parts and using a guidance value to guide the image taking process, but does not expressly disclose 
“(i) sensing, using a sensor, a relative position in space of a computing device comprising a camera; 
(ii) determining a guidance value based on the relative position;
(iii) positioning the camera based on the guidance value;”

Garcia discloses 
(Garcia, Fig. 5 #502, paragraph 75, “level sensing means”; “for example inclinometer hardware”;, which is included with the mobile device comprising a camera (paragraph 73))
(ii) determining a guidance value based on the relative position; (Garcia, paragraph 76, “If the device's lens is not within an acceptable orientation (i.e. not sufficiently close to parallel to the axis of measurement, then the software application will display the orientation status and may also display correction directions (507). Orientation status may be displayed as the degree to which the device is off-axis, and this information can be presented as numeric data (e.g. degrees from vertical) or graphically (e.g. depicted as bubbles in a bubble level)…..”)
(iii) positioning the camera based on the guidance value; (Garcia, paragraph 77, “Once the camera is in the proper orientation, it may be configured to fire automatically”, which implies the camera is placed in proper orientation based on the guidance provided)”
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Garcia to determine guidance values for Reed.
The suggestion/motivation for doing so would have been to create guidance values.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Reed does not expressly disclose 
“(vi) determining a-length of a line drawn along a portion of the three dimensional model of the person, thereby determining the body measurements of the individual. “
(NG, paragraph 3, “In general, a user of a 3D visualization system is primarily concerned with examining and manipulating volumetric objects using virtual tools. These virtual tools can include, for example, a virtual drill to remove a portion of an object, picking tools to select an object from a set of objects, manipulation tools to rotate, translate or zoom a 3D object, cropping tools to specify portions of an object, and measurement tools such as a ruler tool to measure distances, either absolute linear Cartesian distances or distances along a surface or section of one of the virtual objects.”)

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to have measurement tools such a ruler to measure lengths
The suggestion/motivation for doing so would have been to measure lengths in order to determine proper clothing sizes.
Therefore, it would have been obvious to combine Reed with Croyle with Garcia and NG to obtain the invention as specified in claim 1.

Examiner Note: Ramalingam, paragraph 12 discloses “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”  Therefore the model can be used to determine individual cloth sizes. 


claim 2, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, wherein the sensor comprises an accelerometer, a gyroscope, or any device configured to sense a gravitational force. (Garcia, paragraph 75, “inclinometer”)

Regarding claim 3, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, comprising displaying the guidance value in real time on a screen of the computing device. (Garcia, paragraph 76, “If the device's lens is not within an acceptable orientation (i.e. not sufficiently close to parallel to the axis of measurement, then the software application will display the orientation status and may also display correction directions (507). Orientation status may be displayed as the degree to which the device is off-axis, and this information can be presented as numeric data (e.g. degrees from vertical) or graphically (e.g. depicted as bubbles in a bubble level)…..”)(Reed, paragraph 31)

Regarding claim 5, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, comprising receiving additional input from the individual and wherein the guidance value is based on the additional input. (Garcia, paragraph 76, “The degree of acceptable alignment can be preselected by the device, or may be changed by user input.”)

Regarding claim 12, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, comprising selecting a garment for the individual so that a selected garment measurement is based at least in part on the body measurements of the individual. (Garcia, Paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”) (Reed, paragraph 39, “The user image of step 105 is stitched to the 3D figure framework 125 to form the user model.”, where a framework is selected based on the image and measurements and the image is stitched onto the framework to create a model; paragraph 42, “Referring to FIG. 5, the process of a user simulating modeling or "trying on" a garment is shown. First, the rendered user model is received 305. The user selects a garment 310. The system maps the garment to the user model 315, using the pairing data and body reference data to associate regions of the selected garment to regions of the user model. The user selected garment is scaled and overlaid on the user model according to the system generated user model and the user selected garment, correlating garment regions to user model regions” ;)

Regarding claim 21, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 12, wherein the garment comprises a belt, boots, boxerbriefs, briefs, boxers, a swimsuit, a coat, a jacket, gloves, a hat, pajama pants, pajama bottoms, pants, jeans, a t-shirt, a button down shirt, a polo shirt, a shirt, sandals, sneakers, shoes, shorts, athletic shorts, compression shorts, socks, a sweater, a sweatshirt, an undershirt, underwear, a blazer, a sport coat, a dress shirt, a hoodie, a fleece, a robe, a suit, a tuxedo, formalwear, a watch, a dress, a jumpsuit, a romper, leggings, lingerie, a skirt, a top, or a vest. (Garcia, paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”)

Regarding claim 22, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, wherein positioning the camera is done by a hand of a user. (Garcia, paragraph 77, “Once the camera is in the proper orientation, it may be configured to fire automatically”, which implies the camera is placed in proper orientation based on the guidance provided; considering the camera is a smart phone, it implies it is done by a user’s hand.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Croyle in view of Garcia in view of Kulumani (PGPub 2009/0016565), hereafter referred to as Kulumani.
claim 4, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, 
But does not expressly disclose “comprising identifying a make and model of the computing device or camera and wherein the guidance value is based on the make and the model of the computing device or camera.”
Kulumani discloses “comprising identifying a make and model of the computing device or camera and wherein the guidance value is based on the make and the model of the computing device or camera.” (Kulmani, paragraph 10-11, discloses identifying camera make and model and using this data to deter parameter settings; Paragraph 13-14 discloses identifying problems based on non-ideal characteristics using these parameter settings,   including the “Rule of Thirds”.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to determine the make/model of the camera, determine parameters from a database and use these parameters in the guidance as shown by Kulumani with the method of Garcia in order to determine Guidance values.
The suggestion/motivation for doing so would have been to have tailored guidance based on the properties of the camera.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Reed in view of Croyle in view of Garcia in view of NG with Kulumani to obtain the invention as specified in claim 4.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Croyle in view of Garcia.
Claims 7-9, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, and adjusting base on an angle of the camera, but does not explicitly disclose any specific angles, in particular (claim 7) wherein the angle is between 60 and 75 degrees. (Claim 8) wherein the angle is 67 degrees and (claim 9) wherein the angle is 72 degrees.
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use any of the angles listed above as a Design Choice.  
   Applicant has not disclosed that the angles listed above provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any angle because any angle performs the same function of allowing a user to acquire an image which covers the object being imaged.
Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify Reed in view of Croyle in view of Garcia with any angle to obtain the invention as specified in claims 7-9.

Claim 10-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam (PGPub 2011/0191070), hereafter referred to a Ramalingam.
Regarding claim 10, Reed in view of Garcia discloses the method of claim 1, 
But does not expressly disclose “comprising manufacturing a garment so that a manufactured garment measurement is based at least in part on the body measurements of the individual” 
(Ramalingam, paragraph 12, “gather a 3D shape of individuals swiftly and economically; such a computerized 3D model can be applied in manufacturing, fitting, or in pattern making of a garment for a custom fit.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the selecting Garments of Reed in view of Garcia with Manufacturing Garments as shown by Ramalingam.
The suggestion/motivation for doing so would have been to have an alternate means of acquiring clothes for a user, which is more customized.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Reed in view of Garcia with Ramalingam to obtain the invention as specified in claim 10.

Regarding claim 11, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, 
But does not expressly disclose “comprising modifying a garment so that a modified garment measurement is based at least in part on the body measurements of the individual” 
Ramalingam discloses  “comprising modifying a garment so that a modified garment measurement is based at least in part on the body measurements of the individual”  (Ramalingam, paragraph 12, “gather a 3D shape of individuals swiftly and economically; such a computerized 3D model can be applied in manufacturing, fitting, or in pattern making of a garment for a custom fit.”)

The suggestion/motivation for doing so would have been to have an alternate means of acquiring clothes for a user, which is more customized.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Reed in view of Garcia with Ramalingam to obtain the invention as specified in claim 11.

Regarding claim 14, Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 1, wherein the line drawn along the portion of the three dimensional model is between two points based on the three dimensional model. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model)

Regarding claim 15, Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 14, wherein at least one of the two points is located on the three dimensional model. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model)

Regarding claim 16, Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 15, wherein the length is determined by measuring along the surface of the three dimensional model. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model)

Regarding claim 17, Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 1, comprising determining a circumference of at least a portion of the individual’s body by intersecting a plane with the three dimensional model, forming an intersection, and determining a length of a closed loop formed by a set of line segments that define the intersection. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model; For example in determining pant width, (see Abdominal Girth measurement in Garcia paragraph 115))

Regarding claim 18, Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 1, comprising determining a circumference of the body of the individual or the portion of the body of the individual by intersecting a plane with the three dimensional  (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model; For example in determining pant width, (see Abdominal Girth measurement in Garcia paragraph 115), where a plane intersecting the girth of the model is total circumference of the waist)

Regarding claim 19, Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 10, wherein the garment comprises a belt, boots, boxerbriefs, briefs, boxers, a swimsuit, a coat, a jacket, gloves, a hat, pajama pants, pajama bottoms, pants, jeans, a t-shirt, a button down shirt, a polo shirt, a shirt, sandals, sneakers, shoes, shorts, athletic shorts, compression shorts, socks, a sweater, a sweatshirt, an undershirt, underwear, a blazer, a sport coat, a dress shirt, a hoodie, a fleece, a robe, a suit, a tuxedo, formalwear, a watch, a dress, a jumpsuit, a romper, leggings, lingerie, a skirt, a top, or a vest. . (Garcia, paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”)

Regarding claim 20, Reed in view of Croyle in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 11, wherein the garment comprises a belt, boots, boxerbriefs, briefs, boxers, a swimsuit, a coat, a jacket, gloves, a hat, pajama pants, pajama bottoms, pants, jeans, a t-shirt, a button down shirt, a polo shirt, a shirt, sandals, sneakers, shoes, shorts, athletic shorts, compression shorts, socks, a sweater, a sweatshirt, an undershirt, underwear, a blazer, a sport coat, a dress shirt, a hoodie, a fleece, a robe, a suit, a tuxedo, formalwear, a watch, a dress, a jumpsuit, a (Garcia, paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Croyle in view of Garcia in view of NG in view of Cox (PGPub 2009/0185027).
Regarding claim 24, Reed in view of Croyle in view of Garcia in view of NG discloses the method of claim 1, 
But does not expressly disclose “further comprising: determining a position or a movement of at least one portion of the individual's body based on the plurality of images, wherein the determination is used to initiate a process comprising of data acquisition or processing steps.”
Cox discloses “further comprising: determining a position or a movement of at least one portion of the individual's body based on the plurality of images, wherein the determination is used to initiate a process comprising of data acquisition or processing steps.” (Cox, paragraph 40, “ [0040] In step 106, the object 30 used for calibration is removed and a final subject or object to be captured is placed substantially at the center-point of the image capturing devices 16. Once the final subject is in position, the processor initiates a final image capture.” )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Cox to position a subject to ensure the image for Reed has the correct magnification.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Reed in view of Croyle in view of Garcia in view of NG with Cox to obtain the invention as specified in claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662